Title: From George Washington to Lawrence Washington, 5 May 1749
From: Washington, George
To: Washington, Lawrence

 

Dear Brother
May 5th 1749

I hope your Cough is much mended since I saw you last, if so likewise hope you have given over the thoughts of leaving Virginia.
As there is not an absolute occasion of my coming down, hope you’l get the Deeds acknowledged without Me; my Horse is in very poor order to undertake such a journey, and is in no likelihood of mending for want of Corn sufficient to support him; tho’ if there be any certainty in the Assembly’s not rising untill the latter end of May, will if I can be down by that; As my Mothers term of Years is out at that Place at Bridge Creek, she designs to Settle a Quarter on that Peice at Deep Run, but seems backward of doing it untill the Right is made good, for fear of accidents.
It’s Reported here that Mr Spotswood intends to put down the Ferry that is kept at the Wharf where he now Lives, and that Major Frans Talliaferro intends to petition the Assembly for an Act to have it kept from his House over against my Mothers Quarter, and right through the very Heart and best of the Land; whereas he can have no other view in it but for the Conveniency of a small Mill he has on the Water side, that will not Grind above three Months in the twelve, and the great Inconveniency and prejudice it will be to us, hope it will not be granted; besides, I do not see where he can Possibly have a Landing Place on his side that will ever be Sufficient for a Lawful Landing (by reason of the steepness of the Banks;) I think we suffer enough with the Free Ferry, without being troubled with such an unjust and iniquitous Petition as that, but hope as its only a flying report he will consider better of it and drop his pretentions. I should be glad (if its not too much trouble) to hear from you in the mean while remain with my Love to my Sister Dear sir Your Affectionate Brother

George Washington

